Seventy years ago, this Organization was born out of the chaos and ruins of the Second World War. It was born with the hope and a vision that the future would be better and more peaceful than the past. Small and large countries signed the Charter of the United Nations; my own country was signatory number 50. It was a commitment to solving common problems through cooperation and dialogue. How is today’s world compared to that of our grandparents? The answer is simple. Much progress has been made.
We live in a world that is wealthier. Millions have been lifted out of poverty. There is a dramatic increase in the number of children — and in particular girls — attending schools. We continue to witness horrible conflicts in many parts of the world, but the number and magnitude of armed conflicts between States have decreased. Our fight against deadly diseases has saved millions. This is one side of the coin. We also live in a changing world. Conflicts remain the greatest threat to human development. The number of refugees and displaced persons is growing at an alarming speed. Violent extremism is spreading. Human rights are being violated. Our planet is under stress due to scarce resources and climate change. That is the other side of the coin.
The world is complex, as it has always been. There are no simple solutions and there never were. We need to engage actively and cooperate closely to address the challenges today, as we did 70 years ago. From my perspective, there are three main priorities for the United Nations in the coming years. First, peace and security. Like many others in my generation, my political view of the world was shaped by 1989. The wall came down. The Iron Curtain disappeared. Today, once again, the world faces a situation where cooperation and dialogue are all too often replaced by force and violence. We must ensure that the United Nations can effectively provide security in the face of ever more complex crises and threats.
In Ukraine, we have seen completely unacceptable violations of international law and principles of sovereignty and territorial integrity. In Syria, civilians suffer from horrific abuses committed by the terrorist organization, the Islamic State in Iraq and the Levant (ISIL) and by the Al-Assad regime. The Danish Government continues to support efforts for a political solution to the conflict, and we are proud to be a member of the international coalition against ISIL. We need a strong and unified response to violent extremism and terrorism, not just in Syria and Iraq, but also in parts of Africa, where violent extremism and armed conflicts are growing. Denmark will do its part. We plan to increase our contribution to the United Nations Multidimensional Integrated Stabilization Mission in Mali.
Massive refugee and migration flows are a visible consequence of these conflicts. Almost 60 million people are fleeing their homes. We have an international responsibility to provide the necessary protection
for refugees. Many of them have no food, medicine, schools for their children or hope for the future. They need our support. Denmark takes this responsibility very seriously. Last year, we were the second-largest recipient of Syrian refugees, per capita, in the European Union.
I also welcome the initiative of the Secretary- General to strengthen United Nations peace operations, but we need more than Blue Helmets to ensure lasting peace. We need a Security Council that is ready to take the necessary decisions to maintain international peace and security, and effectively address conflicts in a timely manner and that reflects the world as it is today. The international community must have the right instruments to adequately tackle the situation, and we must keep an open mind when we evaluate the instruments we have at hand.
Many people migrate for economic reasons, in search of a better life, and their hopes are indeed understandable. But mass migration is obviously an immense challenge for our societies, our international cooperation and our solidarity. First and foremost, mass migration is a global challenge, and we must address its root causes. People migrate because they have lost hope at home. Inclusive economic growth in developing countries should be our common goal. There are no easy solutions.
The United Nations is an important part of the answer. Member States have the primary responsibility for development and progress in their own countries. But we must all do our part and provide the necessary financial contributions to ensure that they succeed. Denmark is ready to do its part, as we have done since 1978. We remain committed to the United Nations target of providing development assistance amounting to 0.7 per cent of our gross domestic product. Denmark is widely recognized as a leading humanitarian donor, and we will continue to give the area high priority. Last week, my Government decided to allocate an additional €100 million to humanitarian assistance and to measures that support European efforts to address the mass migration from Syria and its neighbourhood. I am deeply concerned about the probability that the humanitarian needs associated with this will far outgrow the available financing, and I call on all States to increase their humanitarian efforts. The international community must find solutions to this extraordinary situation.
That leads me to our next priority, human rights and gender equality. The Charter of the United Nations says very clearly that the equal and indispensable rights of all people are the foundation of freedom, justice and peace in the world. The best way to build a better world is to unleash the power of the individual for the sake of the common good. Today, more people live in democracies than ever before, but the lives of many are still threatened because of who they are or what they believe. Denmark has always pursued an active human rights policy, based on dialogue as the key tool to progress.
My Government is a strong advocate of women’s rights. Women are key drivers in our efforts to ensure sustainable development and end poverty. Denmark will have the honour of hosting the Women Deliver Conference in May of next year, and I hope that many of those here will join us in Copenhagen. Denmark is also engaged in the global fight against torture, and we are proud to be part of the Convention against Torture Initiative, whose goal is universal ratification and better implementation of the Convention by 2024. We call on all States to join with us in working for that goal.
To put it clearly, Denmark is entirely committed to upholding the core values of the United Nations. That is why we have decided to run for a seat on the Human Rights Council for the period from 2019 to 2021. Our candidacy enjoys the support of all the Nordic countries, and I hope all here today will find us worthy of their vote. I can assure them that we will aspire to be a strong partner for all in advancing human rights and fundamental freedoms.
The third and final major challenge for the United Nations is implementing the development agenda and effectively addressing climate change. This weekend, I had the privilege and honour of co-chairing the Sustainable Development Summit. We have adopted the new 2030 Agenda for Sustainable Development (resolution 70/1), and now we need to act, through national policies and by supporting the countries that need the most help. The Sustainable Development Goals carry a multi-trillion-dollar price tag, and that cannot be met by Governments or aid alone. We need the support of all actors — private enterprises, civil society, non-governmental and international organizations and many others. We must find new and innovative ways of engaging these actors if we are serious about delivering on the development agenda.
That is particularly true when it comes to addressing climate change. To give a small example, Denmark has established a climate investment fund to promote private investments in developing countries and emerging markets. Danish pension savings now contribute to financing Africa’s largest wind farm, in Lake Turkana in Kenya. We need more such solutions if we are to deliver on the development agenda and reach an ambitious, binding climate agreement in Paris later this year.
The need for an effective United Nations has never been greater. If we fail to deal with the enormous tasks facing us, there is a risk that we will undermine the key values and principles of the Charter. Throughout the history of the United Nations, Denmark has been one of the strongest supporters of our world Organization, and that will not change. I am honoured that a Dane has assumed the presidency of the General Assembly, and my Government is fully committed to supporting Mr. Lykketoft in his important work.
Seventy years ago our grandparents had a bold vision. They believed it was possible to create a better future for the peoples of the world. The achievements during those 70 years have been remarkable. This anniversary is a historic opportunity to set ambitious goals for the future. We have agreed on a new development agenda. Now we must act to show our grandchildren that we are able to deliver on our promises today, tomorrow and 70 years from now.